



Exhibit 10.1


PHILIP MORRIS INTERNATIONAL INC.
2017 PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
FOR PHILIP MORRIS INTERNATIONAL INC. COMMON STOCK
(February 8, 2018)


PHILIP MORRIS INTERNATIONAL INC. (the “Company”), a Virginia corporation, hereby
grants to the employee identified in the Award Statement (the “Employee”) under
the Philip Morris International Inc. 2017 Performance Incentive Plan (the
“Plan”), a Restricted Stock Unit Award (the “Award”) dated February 8, 2018 (the
“Award Date”) with respect to the number of shares of the Common Stock of the
Company (the “Common Stock”) set forth in the Award Statement (the “RSUs”), all
in accordance with and subject to the following terms and conditions:


1.    Normal Vesting. Subject to Section 2 of this Agreement below, the RSUs
shall become fully vested on the Vesting Date set forth in the Award Statement
(the “Vesting Date”), provided that the Employee remains an employee of the PMI
Group during the entire period commencing on the Award Date and ending on the
Vesting Date, and provided further that the Employee has complied with all
applicable provisions of HSR.


2.    Termination of Employment Before Vesting Date. (a) In the event of the
termination of the Employee’s employment with the PMI Group prior to the Vesting
Date due to (i) death, Disability or (ii) Normal Retirement, or (iii) early
retirement or termination of employment (other than for cause), in either case
by mutual agreement and after the Employee has attained age 58, then the RSUs
shall become fully vested on the date of death, Disability, Normal Retirement,
or such early retirement or termination of employment or the date specified in
such mutual agreement.


(b)    Subject to the provisions of section 6(a) of the Plan, if the Employee’s
employment with the PMI Group is terminated prior to the Vesting Date in
circumstances not specified in items (i), (ii) or (iii) of the preceding
paragraph, the Employee shall forfeit all rights to the RSUs. Notwithstanding
the foregoing and except as provided in section 6(a) of the Plan, upon the
termination of an Employee’s employment with the PMI Group, the Compensation
Committee may, in its sole discretion, vest some or all of the RSUs.


(c)    If within the period of 12 months prior to the date of termination of
employment, the Employee was an Executive Officer (as designated by the Board of
Directors of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended) and the termination of employment of such
Employee is due to a reason other than death or Disability, any shares of Common
Stock that are received by such Employee as a result of accelerated vesting
provisions of Section 2(a) or (b), shall be automatically subject to a holding
period that expires 12 consecutive months from the date of termination of
employment.


3.    Voting and Dividend Rights; Withholding Tax on Dividend Equivalents. The
Employee does not have the right to vote the RSUs or receive dividends prior to
the date, if any, such RSUs are paid to the Employee in the form of Common Stock
pursuant to the terms hereof. However, unless otherwise determined by the
Compensation Committee, the Employee shall receive cash amounts (less applicable
withholding taxes) equal to the dividends paid from the date the Award is
granted through the date of payment under Section 7 of this Agreement








--------------------------------------------------------------------------------





with respect to shares of Common Stock issuable with respect to the Award, as
such dividends are paid.


4.    Transfer Restrictions. This Award and the RSUs are non-transferable and
may not be transferred, assigned, hypothecated, pledged or otherwise encumbered
and shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the RSUs shall be
forfeited. These restrictions shall not apply, however, to any payments received
pursuant to Section 7 of this Agreement below. In addition, shares of Common
Stock subject to the holding period described in Section 2 (c) of this Agreement
may not be transferred, assigned, hypothecated, pledged or otherwise encumbered
for the duration of the applicable holding period.


5.    Withholding Taxes on Common Stock upon Vesting. With respect to Common
Stock issuable upon vesting, the Company is authorized to satisfy the actual
statutory withholding taxes, or hypothetical withholding tax amounts if
applicable, arising from this Award by (a) deducting the number of shares of
Common Stock payable under the RSUs having an aggregate value equal to the
amount of withholding taxes due from the total number of shares of Common Stock
payable under the RSUs becoming subject to current taxation or (b) the
remittance of the required amounts from any proceeds realized upon the
open-market sale of the Common Stock received in payment of vested RSUs by the
Employee. Shares of Common Stock payable under the RSUs deducted from this Award
in satisfaction of tax withholding shall be valued at the Fair Market Value of
the Common Stock on the date as of which the amount giving rise to the
withholding requirement first became includible in the gross income of the
Employee under applicable tax laws. If the Employee is on an international
assignment, the Company will calculate the amount of hypothetical tax which will
be imposed on the Employee’s RSUs, in accordance with the Company’s guidelines
in force at the time the withholding obligation arises.


6.    Death of Employee. If any of the RSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested RSUs shall be
registered in the name of the estate of the Employee.


7.     Settlement of RSUs. Each RSU granted pursuant to this Award represents an
unfunded and unsecured promise of the Company, subject to the vesting and other
terms of this Agreement, to issue to the Employee one share of the Common Stock.
Except as otherwise expressly provided in the Award Statement and subject to the
terms of this Agreement, such issuance shall be made to the Employee (or, in the
event of his or her death to the Employee’s estate as provided above) as soon as
reasonably practicable following the vesting of the RSU pursuant to Section 1 or
2 of this Agreement (and, if the Employee is subject to US Federal income tax,
in no event later than March 15 of the calendar year following such Employee’s
separation from service, except as otherwise provided in Section 8 below),
provided, however, that if the Company determines that settlement in the form of
Common Stock is impractical or impermissible under the laws of the Employee’s
country of residence, the RSUs will be settled in the form of cash, and provided
further that any applicable waiting period under HSR has expired or been
terminated.


8.    Special Payment Provisions. Notwithstanding anything in this Agreement to
the contrary, if the Employee is subject to US Federal income tax on any part of
the payment of the RSUs, and will become eligible for Normal Retirement (a) for
RSUs with a Vesting Date between January 1 and March 15, before the calendar
year preceding the Vesting Date and (b) for RSUs with a Vesting Date after March
15, before the calendar year in which such Vesting


















--------------------------------------------------------------------------------





Date occurs, then the RSUs shall be subject to the following provisions of this
Section 8. If the Employee is a “specified employee” within the meaning of Code
section 409A, any payment of RSUs under Section 7 of this Agreement above that
is on account of his separation from service and is scheduled to be paid within
six months after such separation from service shall accrue without interest and
shall be paid as soon as reasonably practicable after the first day of the
seventh month, or thirteenth month in situations described in Section 2(c) of
this Agreement if applicable, beginning after the date of the Employee’s
separation from service or, if earlier, as soon as reasonably practicable
following the Employee’s death. During such delayed distribution period, the
Employee shall continue to receive cash amounts equal to dividends on Common
Stock pursuant to Section 3 of this Agreement, and such amounts shall be paid to
the Employee as such dividends are paid. In the event of a “Change in Control”
under section 6(b) of the Plan that is not also a “change in control event” with
the meaning of Treas. Reg. §1.409A-3(i)(5)(i), the RSUs shall vest as set forth
in section 6(a) of the Plan, but shall not be paid upon such Change in Control
as provided by section 6(a) of the Plan, and shall instead be paid at the time
the RSUs would otherwise be paid pursuant to this Agreement. References to
termination of employment and separation from service shall be interpreted to
mean a separation from service, within the meaning of Code section 409A, with
the Company and all of its affiliates treated as a single employer under Code
section 409A. This Agreement shall be construed in a manner consistent with Code
section 409A.


9.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of fraud,
misconduct, a restatement of the Company’s financial statements, or a
significant write-off not in the ordinary course affecting the Company’s
financial statements, an Employee has received more compensation in connection
with this Award than would have been paid absent the fraud, misconduct,
write-off or incorrect financial statement, the Board or Committee, in its
discretion, shall take such action with respect to this Award as it deems
necessary or appropriate to address the events that gave rise to the fraud,
misconduct, write-off or restatement and to prevent its recurrence. Such action
may include, to the extent permitted by applicable law, causing the partial or
full cancellation of this Award and, with respect to RSUs that have vested,
requiring the Employee to repay to the Company the partial or full Fair Market
Value of the Award determined at the time of vesting. The Employee agrees by
accepting this Award that the Board or Committee may make such a cancellation,
impose such a repayment obligation, or take other necessary or appropriate
action in such circumstances.


10.    Other Terms and Definitions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Secretary, Philip Morris International Inc., 120 Park Avenue, New York, New
York 10017) are incorporated herein by reference. To the extent any provision of
this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Capitalized terms not otherwise defined herein have
the meaning set forth in the Plan.


For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of any member of the PMI Group or under
an employment contract with any member of the PMI Group on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period




















--------------------------------------------------------------------------------





of prior service). In any case in which (i) the meaning of “Normal Retirement”
is uncertain under the definition contained in the prior sentence or (ii) a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” an Employee’s termination of employment shall be treated as
a “Normal Retirement” under such circumstances as the Compensation Committee, in
its sole discretion, deems equivalent to retirement. “PMI Group” means the
Company and each of its subsidiaries and affiliates. Generally, for purposes of
this Agreement, (x) a “subsidiary” includes only any company in which the
Company, directly or indirectly, has a beneficial ownership interest of greater
than 50 percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate. “Compensation
Committee” means the Compensation and Leadership Development Committee of the
Board of Directors of the Company. “HSR” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended. “Code section 409A” means section 409A of
the Internal Revenue Code and the regulations thereunder.


IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of February 8, 2018.










PHILIP MORRIS INTERNATIONAL INC.
/S/ JERRY WHITSON


Jerry Whitson
Deputy General Counsel and Corporate Secretary
Philip Morris International Inc.





 


